DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 8, 20, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fahrbach US 2019/0391375.
Regarding claim 1, Fahrbach discloses in fig. 4, a tunable orbital angular momentum system comprising: 
an acousto-optic deflector 86, 87 adapted to receive an input beam deflected along an optical axis when a voltage is applied to the acousto-optic deflector wherein the acousto-optic deflector outputs a first output beam having a first deflection beam 
a line generator 21 disposed along the optical axis adapted to receive the first output beam and provide a second output beam having an elliptical beam (paragraph 0121);   and, 
a log-polar optics assembly 89 disposed along the optical axis adapted to receive the second output beam and adapted to transform the second output beam into a third output beam having an asymmetric annular-distribution and to provide a fourth output linear phase wrapped into an asymmetric ring with azimuthal orbital angular momentum phase (paragraph 0143).
Regarding claim 8, Fahrbach discloses wherein the input beam is a Gaussian input (paragraphs 0016, 0028).
 	Regarding claim 20, Fahrbach discloses in fig. 4, a tunable orbital angular momentum system comprising: 
an acousto-optic deflector 86, 87 adapted to receive an input beam deflected along an optical axis wherein the acousto-optic deflector outputs a first output beam having a first deflection beam and a second deflection beam (paragraph 0132);  
a line generator 21 disposed along the optical axis adapted to receive the first output beam and provide a second output beam having an elliptical beam (paragraph 0121); and,
 a log-polar optics assembly 89 disposed along the optical axis adapted to receive the second output beam and adapted to transform the second output beam into a third output beam having an asymmetric annular-distribution to provide a fourth output linear 
 	Regarding claim 23, Fahrbach discloses a tunable orbital angular momentum system comprising: 
a log-polar optics assembly 89 adapted to receive an input beam having an orbital angular momentum and provide a first output beam (paragraph 0143);
an acousto-optic deflector 86, 87 adapted to receive the first output beam and scan through a frequency range and detect charge numbers associated with the input beam (paragraph 0132);   and
a fiber coupled detector adapted for receiving the first output beam and determining the orbital angular momentum modes (see Fig. 4). 
 	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fahrbach US 2019/0391375 in view of Thibon et al. US 2020/0150446.


However, the Fourier lens is well-known in the art as disclosed in paragraphs 0029, 0046-0047 of Thibon.
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the well-known Fourier lens in the apparatus of Fahbach.
One of ordinary skill in the art would have been motivated to do that in order to adjust focal length. 
Regarding claim 16, Examiner take an official notice that wherein the fourth output is an optical beam carrying digital data is well-known in the art.
	
5.	Claims 2-4, 6-7, 9-14, 17-19, 21-22, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Marjanovic et al. US Publication no. 2015/0166395.  Method for rapid laser drilling of holes in glass and products made therefrom
b.	Riza US Publication no. 2004/0004746.  Multiplexed optical scanner technology
c.	Yu et al. US Publication no. 2013/0208332.  Amplitude, phase and polarization plate for photonics

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306. Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private
PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained


DT
10/21//2021

/DZUNG D TRAN/
Primary Examiner, Art Unit 2637